Exhibit 10.3

 

NON-COMPETITION AND NON-SOLICITATION AGREEMENT

 

This Non-Competition and Non-Solicitation Agreement (“Agreement”), is made this
1st day of November, 2002 by and among VITA FOOD PRODUCTS, INC., a Nevada
corporation (“VFP”), VITA HOLDINGS, INC., a Delaware corporation (“Vita
Holdings”), THE HALIFAX GROUP, INC., a Georgia corporation (“Halifax”), and
ROBERT J. BUDD (“Budd”).  (VFP, Sub and Vita Holdings are collectively referred
to herein as “Vita”).

 

RECITALS

 

A.                                   This Agreement is entered into in
conjunction with that certain Merger Agreement dated as of October 1, 2002
(“Merger Agreement”) by and between VFP, Vita Holdings, Halifax, Vita/Halifax
Acquisition Group (“Sub”), Budd and certain other parties, whereby such parties
agreed to the merger of Halifax with and into Sub, with Halifax as the surviving
corporation in accordance with the Georgia Business Corporation Code (the
“Transaction”).  Budd acknowledges and agrees that Vita would not enter into the
Merger Agreement without entering into this Agreement.

 

B.                                     Vita is engaged in the business of
processing, manufacturing and distributing various food products (the “Vita
Business”).

 

C.                                     Halifax is engaged in the business of
manufacturing and distributing hot sauces and salad dressings.

 

D.                                    Budd acknowledges and agrees that:  (i) he
has been an officer, director, shareholder and an employee of Halifax for a
number of years; (ii) the past services rendered, to Halifax and future services
to be rendered by Budd to Vita and Halifax were and are of extraordinary merit,
and constitute a necessary and valuable contribution to the general growth and
development of Vita and Halifax; (iii) during the course of his employment and
relationship with Halifax, Vita and their affiliates (collectively, “Greater
Vita”), Budd has and will continue to acquire special knowledge of the
relationships and business techniques, internal business organization, financial
data, marketing plans, intellectual property and other proprietary matters of
Greater Vita; and (iv) Vita would not be willing to consummate the Transaction
without the protection against unfair competition this Agreement affords.

 

CLAUSES

 

NOW, THEREFORE, in consideration of the premises and the following covenants and
agreements, the parties agree as follows:

 

1.                                      Restrictions on Competition.  During the
term of Budd’s employment with Halifax and Vita and for a period of five (5)
years from the later of (a) the date of the closing of the Transaction and (b)
the date of the termination of Budd’s employment for any reason (except
termination by Halifax of Budd’s employment without Cause as that term if
defined in the Employment Agreement of even date herewith (the “Current Business
Restrictive Period”), Budd agrees that he shall not engage in any business,
including the Vita Business,

 

--------------------------------------------------------------------------------


 

that competes with a business that is then engaged in or planned by Greater Vita
(the “Current Business”).  Specifically, Budd agrees that he will not, directly
or indirectly:

 

(i)                                     own, manage, operate, control, consult,
be compensated by, be employed by, participate in, or be involved in any manner
with the ownership (except for ownership of less than 3% in a public company),
management, operation, or control of any business which is located within the
United States of America, and which competes with, or is similar to, the Current
Business;

 

(ii)                                  attempt in any way to obtain for himself,
or others, or to divert from Greater Vita, any rights, benefits, sales or
profits arising out of or in connection with the Current Business;

 

(iii)                               divulge, communicate, use or disclose, or
permit others to use or disclose, any nonpublic information concerning the
Current Business or Greater Vita, including customer lists, suppliers and
employees;

 

(iv)                              interfere with the business relationships or
disparage the good name or reputation of Greater Vita or the Current Business;
or

 

(v)                                 solicit, encourage or accept any contract,
arrangement or understanding with respect to any of the foregoing, or solicit,
encourage, support or arrange to have any other person engage in any of the
foregoing restricted activities.

 

2.                                      Non-Solicitation.  During the Current
Business Restrictive Period, Budd will not, directly or indirectly, through one
or more intermediaries or affiliates or otherwise:

 

(i)                                     solicit anyone who was a customer or
supplier of Greater Vita during the term of Budd’s employment with Greater Vita
with respect to any business which competes with Greater Vita in the Current
Business;

 

(ii)                                  divert, take away, solicit or seek to
induce employment of any of the employees of Greater Vita; or

 

(iii)                               entice, persuade, advise or induce any
employee of Greater Vita to terminate or refrain from renewing or extending
his/her employment with Greater Vita.

 

3.                                      Counsel.  Budd represents and warrants
that he has read and understands this Agreement, he has consulted with legal
counsel who has explained all of its terms and provisions, and he has received
fair and adequate consideration for the undertakings made hereunder.

 

2

--------------------------------------------------------------------------------


 

4.                                      Remedies.  Budd acknowledges that the
breach of any of the covenants contained in Sections 1 and 2 of this Agreement,
will result in irreparable harm and continuing damages to Greater Vita and its
business, and that Greater Vita’s remedy at law for any such breach or
threatened breach will be inadequate.  Accordingly, in addition to such other
remedies as may be available to Greater Vita, at law or in equity, any court of
competent jurisdiction may issue a decree of specific performance and other
equitable relief, and a temporary or permanent injunction, without posting bond,
enjoining, restricting or preventing the breach, or threatened breach, of any
such covenant.  Furthermore, Greater Vita may seek any and all other remedies to
which it may be entitled.

 

5.                                      Extension of Term for Breach.  If Budd
violates or breaches any of the restrictive covenants in Sections 1 and 2 of
this Agreement, and if Greater Vita institutes legal action for injunctive or
other relief, Greater Vita shall not, as a result of the time involved in
obtaining such relief, be deprived of the benefit of the full Current Business
Restrictive Period.  Accordingly, such a restrictive covenant shall be deemed
extended by the “Breach Period.”  The “Breach Period” shall be that period of
time commencing the date Budd breaches any covenant hereunder and ending the
earlier of the date (i) a judgment is entered against Budd or (ii) Budd ceases
the prohibited act, after which date, the restrictive covenant shall continue to
run for the remainder of the term plus the Breach Period.

 

6.                                      Unenforceable Provision.  The parties
hereby agree and acknowledge that:    (i) the duration, scope and geographic
area applicable to each of the restrictions set forth in this Agreement are
fair, reasonable and necessary; (ii) the consideration provided for in this
Agreement, the Merger Agreement and that certain employment agreement by and
among Sub and Budd of even date herewith, are sufficient and adequate to
compensate Budd for agreeing to each of the restrictions contained in this
Agreement;  and (iii) such restrictions contained herein do not prevent Budd
from earning a livelihood.  If any court of competent jurisdiction shall
determine that any of the restrictions contained in Sections 1 and 2 hereof are
unreasonable, invalid or unenforceable, it is the intention of the parties that
such a restrictive covenant shall not be terminated or invalidated, but shall be
deemed amended to the extent required to render it reasonable, valid or
enforceable, and such amendment to apply only with respect to the operation of
Sections 1 and 2 of this Agreement in the jurisdiction of the court which has
made such adjudication.

 

7.                                      Severability.  If a court of competent
jurisdiction rules that any one or more of this Agreement’s provisions are
invalid, illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any of this Agreement’s other provisions, and
this Agreement shall be construed as if it has never contained such invalid,
illegal or unenforceable provision.

 

8.                                      Attorneys’ Fees and Costs.  If any
action is brought by either party to enforce any provision of this Agreement,
the prevailing party shall be entitled to recover court costs and reasonable
attorneys’ fees

 

9.                                      Assignment.  Budd shall not have the
right to assign this Agreement or any of his rights or obligations hereunder to
another party or parties.  This Agreement shall inure to the benefit of Greater
Vita and its successors and assigns, and shall be fully transferable and
assignable by Greater Vita.

 

3

--------------------------------------------------------------------------------


 

10.                               Applicable Law.  The internal substantive laws
of the State of Illinois shall govern the interpretation of this Agreement,
irrespective of the fact that one or more of the parties now or may become a
resident of a different jurisdiction.

 

11.                               No Waiver.  No waiver by Greater Vita of
Budd’s breach of any covenant or obligation hereof shall be considered to be a
continuing waiver of any such covenant or provision, or a waiver of any other or
future breach thereof.

 

12.                               Notice.  For the purposes of this Agreement,
notices and all other communications provided for in this Agreement shall be
provided by all parties to this Agreement in writing:  (i) by actual delivery of
the notice into the hands of the party entitled to receive it; (ii) by mailing
the notice by registered or certified mail, return receipt requested, in which
case the notice shall be deemed to be given four (4) days following the date of
its mailing; (iii) by Federal Express or other overnight carrier, in which case
the notice shall be deemed to be given on the day following delivery into the
hands of such carrier; or (iv) by facsimile, in which case notice shall be
deemed given on the day sent.  Notices shall be sent to the appropriate party at
its address or facsimile number given below (or at such other address or
facsimile number for such party as shall be specified by notice given
hereunder):

 

If to Vita:

 

If to Budd:

 

 

 

Vita Food Products, Inc.

 

Robert J. Budd

Attention: Stephen D. Rubin, President

 

3264 McCall Drive

2222 West Lake Street

 

Atlanta, GA 30346

Chicago, IL 60612

 

Fax: (770) 457-7546

Fax: (312) 738-3215

 

 

 

4

--------------------------------------------------------------------------------


 

With a copy to:

 

With a copy to:

 

 

 

Much Shelist Freed Denenberg
Ament & Rubenstein, P.C.

 

Powell, Goldstein, Frazer & Murphy LLP

 

Attn: Jeffrey C. Rubenstein

 

Attn: Ricarda Heising

200 North LaSalle Street

 

191 Peachtree Street, NE

Suite 2100

 

Sixteenth Floor

Chicago, IL 60601-1095

 

Atlanta, Georgia 30303

Fax: (312) 621-1750

 

Fax: (404) 572-6999

 

13.                               Complete Understanding.  This Agreement
contains all of the agreements and understandings between the parties hereto
with respect to the restrictive covenants contained herein, and no oral
agreements or written correspondence shall be held to affect the provisions
hereof.  All subsequent changes and modifications, to be valid, shall be by
written instrument executed by Vita and Budd.

 

This Non-Competition and Non-Solicitation Agreement is executed as of the day
and date first above written.

 

 

 

VITA FOOD PRODUCTS, INC.,

 

 

a Nevada corporation

 

 

 

 

 

 

 

 

By:

/s/ Stephen D. Rubin

 

 

Stephen D. Rubin, President

 

 

 

 

 

VITA HOLDINGS, INC.,

 

 

a Delaware corporation

 

 

 

 

 

 

 

 

By:

/s/ Terry W. Hess

 

 

Terry W. Hess, CEO

 

 

 

 

 

THE HALIFAX GROUP, INC.,

 

 

a Georgia corporation

 

 

 

 

 

 

 

 

By:

/s/ Terry W. Hess

 

 

Terry W. Hess, CEO

 

 

 

 

 

 

 

 

 

 

 

Robert J. Budd, individually

 

 

5

--------------------------------------------------------------------------------